44 A.3d 183 (2012)
305 Conn. 907
Dorothy WEAVER, Coadministrator (Estate of Demarius Douglas Weaver), et al.
v.
Craig MCKNIGHT et al.
SC 18974
Supreme Court of Connecticut.
Decided May 30, 2012.
D. Lincoln Woodard, in support of the petition.
Thomas W. Boyce, New London, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 134 Conn.App. 652, 40 A.3d 786, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court did not abuse its discretion in precluding testimony by the *184 plaintiffs' two experts, both of whom are board certified in obstetrics and gynecology?"
McLACHLAN, J., did not participate in the consideration of or decision on this petition.